Title: [From Thomas Jefferson to Edmund Randolph, 5 March 1784]
From: Jefferson, Thomas
To: Randolph, Edmund


[Annapolis, 5 Mch. 1784. Entry in SJL reads:  “[Mar.] 5. E. Rand. Hancock’s case—journal of 82. I will send but 83. not printed—information by Barney from Dr. F. Dec. 25. that Ad[ams] was gone to Hague, Jay to Bath, Laur. setting out for Amer.—Engld. not reconciled—Marq. Fayette’s letter of Dec. 26. Fox and N. out by maneuvre of king—Pitt and Temple to come in—parliament to be called—Marq. coming in spring—to inform Govr. A Cary &c. of this—executed deed—state of Congr.” Not found.]
